Opinion by
Kincheloe, J.
It was stipulated that the merchandise consists of books of bona fide foreign authorship, composed in chief value of india paper, weighing over 10 pounds and less than 20)£ pounds to the ream of 288,000 square inches, similar in all material respects (except title) to the books which were the subject of Oxford University Press, New York, Inc. v. United States (9 Cust. Ct. 63, C. D. 663). In accordance with stipulation and following the cited authority the claim of the plaintiff was sustained.